                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KALVIN N. CRAVEN,                                   Case No. 20-cv-01933-SI
                                   8                      Petitioner,
                                                                                             ORDER TO SHOW CAUSE
                                   9                v.
                                                                                             Re: Dkt. No. 1
                                  10     JIM ROBERTSON,
                                  11                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Kalvin Craven, an inmate at the Pelican Bay State Prison, filed this pro se action seeking a

                                  15   writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the court for review

                                  16   pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the United

                                  17   States District Courts.

                                  18
                                  19                                              BACKGROUND

                                  20             The petition provides the following information: After a jury trial in Alameda County

                                  21   Superior Court, Kalvin Craven was found guilty of four counts of robbery and was found to have

                                  22   personally used a firearm in the commission of the offenses. He was resentenced on June 29, 2018,

                                  23   to a prison term of 28 years.

                                  24             He appealed. The California Court of Appeal affirmed the conviction in 2018 and the

                                  25   California Supreme Court denied his petition for review in 2019. He also filed a petition for writ of

                                  26   habeas corpus in the Alameda County Superior Court that was denied in 2020. He then filed this

                                  27   action.

                                  28
                                   1                                              DISCUSSION

                                   2          This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                   3   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                   4   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                   5   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                   6   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                   7   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   8          The federal petition for writ of habeas corpus contains three claims. First, Craven alleges

                                   9   that his right to due process was violated by the erroneous admission of two cell phone videos that

                                  10   depicted him riding in a car with a gun on his lap as he made shooting gestures with his hand. The

                                  11   events depicted in the videos were not shown to have any connection to the charged robberies.

                                  12   Second, he alleges that his Sixth Amendment right to counsel was violated by an ex parte
Northern District of California
 United States District Court




                                  13   communication between the trial judge and the jurors. He alleges that, had counsel been present or

                                  14   made aware of the juror’s question, counsel could have made sure the juror’s question was answered

                                  15   so that the jurors understood the law before reaching a verdict. Third, Craven alleges that he

                                  16   received ineffective assistance of counsel when counsel failed to move to suppress the highly

                                  17   prejudicial videos obtained from Craven’s cell phone without a warrant. Liberally construed, these

                                  18   claims are cognizable in a federal habeas action and warrant a response.

                                  19

                                  20                                             CONCLUSION

                                  21          For the foregoing reasons,

                                  22          1.      The petition states three cognizable claims for habeas relief and warrants a response.

                                  23          2.      The clerk shall electronically serve a copy of this order upon respondent and

                                  24   respondent’s attorney, the Attorney General of the State of California, at the following email

                                  25   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                  26   Electronic Case Filing (ECF) system for the Northern District of California. The clerk also shall

                                  27   serve by mail a copy of this order on petitioner.

                                  28
                                                                                           2
                                   1          3.      Respondent must file and serve upon petitioner, on or before July 17, 2020, an

                                   2   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                   3   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                   4   copy of all portions of the court proceedings that have been previously transcribed and that are

                                   5   relevant to a determination of the issues presented by the petition.

                                   6          4.      If petitioner wishes to respond to the answer, he must do so by filing a traverse with

                                   7   the court and serving it on respondent on or before August 28, 2020.

                                   8          5.      Petitioner is responsible for prosecuting this case. Petitioner must promptly keep the

                                   9   court informed of any change of address and must comply with the court's orders in a timely fashion.

                                  10          6.      Petitioner is cautioned that he must include the case name and case number for this

                                  11   case on the first page of any document he submits to this court for consideration in this case.

                                  12          7.      Petitioner must pay the $5.00 filing fee or file a completed in forma pauperis
Northern District of California
 United States District Court




                                  13   application by May 22, 2020, or the action may be dismissed.

                                  14          IT IS SO ORDERED.

                                  15   Dated: April 14, 2020

                                  16                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
